—Judgment, Supreme Court, New York County (Jeffrey M. Atlas, J.), *103rendered November 10, 1993, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to l\á to 3 years, and judgment, same court (Bernard Fried, J.), rendered December 20, 1993, convicting him, upon his plea of guilty, of violation of probation, and sentencing him to IV2 to AV2 years to run concurrently with the above noted sentence, unanimously affirmed.
The experienced narcotics officer had probable cause to arrest defendant when he observed defendant remove numerous vials which had been secreted in his sleeve to examine them, and then replace them in the same sleeve (People v Ramos, 168 AD2d 359, lv denied 77 NY2d 910).
Defendant’s complaint regarding the sufficiency of his plea to a lesser included charge has not been preserved (People v Hereida, 187 AD2d 272, 273, lv denied 81 NY2d 841), and we decline to review it in the interest of justice. Concur—Ellerin, J. P., Kupferman, Rubin and Nardelli, JJ.